                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   JACQUELINE A. GILBERT, ESQ.
                                                                                                 Nevada Bar No. 10593
                                                                                             3   E-mail: jackie@kgelegal.com
                                                                                                 KAREN L. HANKS, ESQ.
                                                                                             4   Nevada Bar No. 9578
                                                                                                 E-mail: karen@kgelegal.com
                                                                                             5   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             6   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             7   Facsimile: (702) 485-3301
                                                                                                 Attorney for SFR Investments Pool 1, LLC
                                                                                             8

                                                                                             9                             UNITED STATES DISTRICT COURT

                                                                                            10                                     DISTRICT OF NEVADA

                                                                                            11
                                                                                                 WILMINGTON TRUST, N.A., SUCCESSOR Case No. 2:16-cv-02090-RFB-NJK
                                                                                            12   TRUSTEE TO CITIBANK, N.A., AS
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 TRUSTEE FOR THE BENEFIT OF         JUDGMENT BY DEFAULT AGAINST
KIM GILBERT EBRON




                                                                                            13   REGISTERED HOLDERS OF STRUCTURED CURTIS PRICE
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 ASSET MORTGAGE INVESTMENTS II
                                                                                            14   TRUST 2007-AR3, MORTGAGE PASS-
                                                                                                 THROUGH CERTIFICATES, SERIES 2007-
                                                                                            15   AR3,
                                                                                            16                       Plaintiff,
                                                                                                 vs.
                                                                                            17
                                                                                                 SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                            18   limited liability company; PALM CREEK
                                                                                                 COMMUNITY ASSOCIATION, INC., a
                                                                                            19   Nevada non-profit corporation; and NEVADA
                                                                                                 ASSOCIATION SERVICES, INC.,
                                                                                            20
                                                                                                                     Defendants.
                                                                                            21
                                                                                                 ______________________________________
                                                                                            22   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                                                 limited liability company,
                                                                                            23

                                                                                            24                    Counter/Cross Claimant,

                                                                                            25   vs.
                                                                                            26   WILMINGTON TRUST, N.A., SUCCESSOR
                                                                                                 TRUSTEE TO CITIBANK, N.A., AS
                                                                                            27   TRUSTEE FOR THE BENEFIT OF
                                                                                                 REGISTERED HOLDERS OF
                                                                                            28   STRUCTURED ASSET MORTGAGE

                                                                                                                                            -1-
                                                                                                 INVESTMENTS II TRUST 2007-AR3,
                                                                                             1   MORTGAGE PASS-THROUGH
                                                                                                 CERTIFICATES, SERIES 2007-AR3; and
                                                                                             2   CURTIS PRICE, an individual,
                                                                                             3            Counter-Defendant/Cross-Defendant.
                                                                                             4

                                                                                             5            This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) application

                                                                                             6   for default judgment against Cross-Defendants CURTIS PRICE (“Price” or “Cross-Defendant).

                                                                                             7   Having considered the application, including the declarations attached thereto, the Court makes

                                                                                             8   the following findings of fact and conclusions of law:

                                                                                             9   1.       On November 23, 2016, SFR filed a Cross-Claim (ECF No. 25) for quiet title and

                                                                                            10            declaratory relief against Price (“Cross-Claim”) relating to real property located at 5691

                                                                                            11            Sentry Palm Court, Las Vegas, NV 891222; Parcel No. 161-26-412-102 (“Property”).

                                                                                            12   2.       Cross-Defendant failed to answer the complaint within the 21-day time limit set forth in
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   FRCP 12. The Clerk of the Court appropriately entered a default against the Cross-Defendant on
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   January 25, 2019 (ECF No. 55).

                                                                                            15   3.       Cross-Defendant is not incompetent, an infant or serving in the United States military.

                                                                                            16   4.       SFR submitted credible evidence in support of its application in the form of documents

                                                                                            17   obtained from the Official Records of the Clark County Recorder and declarations made under

                                                                                            18   penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            19   Price.

                                                                                            20            NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and

                                                                                            21   made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            22            IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendant Price, any

                                                                                            23   successors and assigns, have no right, title or interest in the Property and that SFR is the rightful

                                                                                            24   title owner.

                                                                                            25   …

                                                                                            26   …

                                                                                            27   …

                                                                                            28

                                                                                                                                                  -2-
                                                                                             1          IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims

                                                                                             2   against, or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4                                                  _______________________________
                                                                                                                                                RICHARD F. BOULWARE, II
                                                                                             5                                                  UNITED STATES DISTRICT JUDGE
                                                                                                 Respectfully submitted by:
                                                                                             6   KIM GILBERT EBRON                                     February 12, 2019
                                                                                                                                                Dated:________________________

                                                                                             7   /s/Jacqueline A. Gilbert
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             8   Nevada Bar No. 10593
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             9   Las Vegas, Nevada 89139
                                                                                                 (702) 485-3300
                                                                                            10   (702) 485-3301 (fax)
                                                                                                 Attorneys for SFR Investments Pool 1
                                                                                            11

                                                                                            12   Dated this 25th day of January, 2019.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                  -3-
